Citation Nr: 0524737	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  94-23 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a 
cervical strain evaluated as 10 percent disabling prior to 
September 26, 2003, and 20 percent disabling beginning on 
September 26, 2003.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which denied a claim for a compensable 
rating for the service-connected residuals of a cervical 
strain.

The veteran provided testimony in support of her appeal at a 
hearing that was held at the RO before a hearing officer in 
November 1993.  A transcript of that hearing has been 
associated with her claims folders.

By rating decision dated in August 1997, the RO granted a 10 
percent rating for the service-connected cervical spine 
disability, effective from March 10, 1992.

The Board remanded this case in July 1999 and September 2003, 
for additional development.  The RO thereafter granted the 
current rating of 20 percent for the service-connected 
cervical spine disability, effective from September 26, 2003.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  The service-connected residuals of a cervical strain are 
manifested by severe limitation of motion of the cervical 
spine, accompanied by grimacing and pain, which in effect 
more nearly approximates limitation of forward flexion to 15 
degrees; but without disc disease or neurologic impairment.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for the 
service-connected residuals of a cervical strain are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA):

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi (Pelegrini II ), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

With regard to element (1) VA's Appeals Management Center 
(AMC) sent to the veteran a VCAA notice letter in February 
2004.  That letter listed the issue on appeal and informed 
the veteran of the type of information and evidence necessary 
to establish entitlement to an increased rating.  In 
addition, the rating decision on appeal, the May 1993 
statement of the case (SOC), and the various supplemental 
SOCs (SSOC) have provided the veteran with specific 
information as to why her claim remains denied, and of the 
evidence that is still lacking.

VA has not advised the veteran of the amendments to the 
regulations addressing the rating of intervertebral disc 
syndrome, which became effective on September 23, 2002, or of 
the amendments to the regulations addressing the rating of 
all disabilities of the spine, which became effective on 
September 26, 2003.  The veteran has, however, not been 
prejudiced by this lack of notification because, as will be 
more thoroughly explained in the body of this decision, the 
more probative evidence of record does not show that her 
service-connected cervical spine disability includes an 
intervertebral disc syndrome, or that her cervical spine is 
unfavorably ankylosed, as would be required for a higher 
evaluation under the new and old rating criteria.

In this case, the Board is granting the highest possible 
schedular rating for limitation of motion under either the 
old or new rating criteria.

Thus, giving the veteran notice of the above-mentioned 2002 
and 2003 amendments would have served no useful purpose.  A 
third remand of this case, this time to provide such notice, 
would represent no more than a mere exercise in futility, as 
proper notice, under the specific factual circumstances of 
this case, has been served.

With regard to elements (2) and (3), the Board notes that the 
February 2004 VCAA letter notified the veteran of her and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help her get such things as medical 
records or records held by any other Federal agencies, but 
that she was nevertheless responsible for providing any 
necessary releases and enough information about the records 
to enable VA to request them from the person or agency that 
had them.

The February 2004 VCAA letter also complied with notification 
element (4), as it specifically asked the veteran to 
"[p]lease provide us with any evidence or information you 
may have pertaining to your claim."

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 120.

In the present case, the initial adjudication in this appeal 
occurred prior to the enactment of the VCAA.  VCAA-compliant 
notice was given thereafter.  Although that notice was not 
given prior to the first AOJ adjudication of the claim on 
appeal, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement in the pre-VCAA 
adjudication was harmless.  In this regard, the notice was 
provided by the RO prior to issuance of the May 2004 SSOC, 
and prior to the transfer of the veteran's case back to the 
Board.  Moreover, the Board finds that the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as explained in more 
detail above.  See Pelegrini II.



B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled, as VA has secured all VA treatment 
records, records from the Social Security Administration, and 
has scheduled the veteran for VA medical examinations, which 
were conducted in May 1997 and May 2003.  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to the issue on appeal that has yet to be 
secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the issue of 
entitlement to an increased rating for the service-connected 
residuals of a cervical strain.  The appeal of this matter is 
thus ready to be considered on the merits.

II.  Factual background:

In March 1973, the veteran was granted service connection for 
residuals of a cervical strain, which had been found to be 
the result of a motor vehicle accident (MVA) that the veteran 
had during service in 1967.  An initial rating of zero 
percent was assigned at that time.

In March 1992, the veteran claimed that the service-connected 
cervical spine disability was currently more than zero 
percent disabling.

A September 1992 VA electromyograph (EMG) report, revealed 
normal insertional activity, and electrical silence at rest 
on the right side of the veteran's cervical para-spinal 
muscles, at the levels of C5, C6, and C7.  The study was only 
abnormal at the lumbosacral spine levels of L5 and S1, 
although it was noted that the study could also be suggestive 
of a mild, right-sided C6 and C7 motor radiculopathy.

An October 1992 VA neurological consultation reveals 
complaints of headaches and C7 neck pain, reportedly 
unrelieved by regular medication, and objective findings of a 
supple neck, which was not tender to palpation and had a full 
range of motion.

In December 1995, the veteran complained of neck pain, 
especially with hyperextension.  VA X-rays were performed, 
but they revealed no compression fractures or subluxations, 
normal disc spaces and spinous processes, and well-preserved 
facet joints and posterior elements.  The impression was 
listed as a normal cervical spine.

VA X-rays obtained in May 1997 were likewise interpreted as 
revealing an unremarkable cervical spine, with the cervical 
vertebrae having adequate height and alignment, normal 
foramina and disc spaces, no evidence of erosions or marginal 
osteophytes, and unremarkable soft tissues.

On VA medical examination in May 1997, the veteran complained 
of neck pain, as well as weakness, numbness, and tingling in 
the right arm, hand, and leg.  The numbness involved the 
entire right thigh, calf, and foot, and she had similar, but 
lesser, sensations in the left lower extremity.  On physical 
examination, there were no postural abnormalities or fixed 
deformities, and the musculature of the back was normal.

The cervical spine had forward flexion to 30 degrees, 
backward extension to 40 degrees, lateral flexion to 35 
degrees, bilaterally, and rotation to 40 degrees, also 
bilaterally.  The veteran complained mainly of pain when 
extending the lumbar spine.  Muscle power in the upper and 
lower extremities on the right side was less than in the 
extremities on the other side, and the examiner noted that 
the X-rays had revealed an unremarkable cervical spine.  The 
pertinent diagnosis was listed as status post spinal injury 
in 1967, with cervical radiculopathy with motor weakness, 
sensory changes, and mild Raynaud's phenomenon in the upper 
limbs, right greater than left.

VA electromyography (EMG) and nerve conduction velocity (NCV) 
studies conducted in May 1998 were interpreted as revealing 
completely normal results in both upper extremities.

On VA neurosurgery consultation in March 1999, it was noted 
that the veteran related "all of her problems" to her 1967 
inservice MVA.  Her current complaints included facial pain, 
right-sided numbness, lower lumbosacral pain, headaches, and 
lower extremity pain, which she described as like hot, 
sizzling water, which was then followed by a cold sensation.  
Her medical history was significant for chronic fatigue, 
fibromyalgia, narcolepsy, and multiple chemical reactions.

On neurologic examination, the veteran's motor strength was 
normal ("5/5").  The impression was listed as total body 
pain, without symptomatology of neurogenic claudication or 
lumbar radiculopathy, and no definite lumbar complaints 
correlating to radiographic findings.  The VA neurosurgeon 
also noted that the veteran stated that most of her pain was 
completely resolved by a pressure point on the back of the 
right occipital region, that the neurosurgeon had suggested 
acupuncture for this, that the back pain was mostly of a 
mechanical nature, and that "[s]he does not need any 
neurosurgical intervention for any of these problems."

A magnetic resonance imaging (MRI) study conducted by VA in 
August 2002 revealed normal alignment, with normal marrow 
signal and normal vertebral body height, normal 
craniocervical junction, no evidence of disc herniation, 
significant disc bulge, or significant canal or foraminal 
stenosis, and a cervical cord of normal size and signal.  The 
impression was listed as a "normal cervical spine MRI."

On VA medical examination conducted in May 2003, the veteran 
reported having developed numbness and tingling in the right 
side two months after her car accident in 1967.  She also 
asserted that she believed that she had tension headaches, 
which had occurred since then, and trigeminal neuralgia.  She 
had been diagnosed with fibromyalgia, with "15/18 tender 
points."  However, an MRI had shown a normal cervical spine, 
with no evidence of disc herniation, disc bulging, or 
stenosis.

On physical examination, there was cervical spine tenderness, 
as well as tenderness along the shoulders, and along the 
thoracic and lumbar spine.  Range of motion was intact with 
pain.  She had forward flexion from zero to 20 degrees, and 
backward extension of zero to 15 degrees, with pain.  
Rotation could be accomplished to 30 degrees, bilaterally, 
and she was able to flex to both sides, to 15 degrees each.  
There was no muscular atrophy of the upper extremities, and 
it was noted that the veteran had a history of fibromyalgia.

On VA Rehabilitation and Medicine Service (RMS) and EMG 
consultation in May 2003, the veteran complained of pain and 
numbness and a tingling sensation in the upper extremities 
dating back to 1967.  Electrodiagnostic and motor nerves 
studies were interpreted as abnormal, but this was due to 
evidence of moderate carpal tunnel syndrome involving both 
branches of the right and left median nerves, as well as 
evidence of right cubital tunnel syndrome, showing as slowing 
of conduction velocity across the elbow for the ulnar nerves.  
It was noted, however, that "[t]here is no evidence of 
cervical radiculopathy."

An addendum to the above report, dated in April 2004, 
indicates that the ranges of motion of the veteran's cervical 
spine were accompanied by grimacing and pain.

III.  Applicable legal criteria:

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton, 1 
Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

These provisions are not for consideration where the veteran 
is in receipt of the highest rating based on limitation of 
motion and a higher rating requires ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

Prior to September 26, 2003, a service-connected cervical 
spine disability could be rated as 10 percent disabling, 
under the diagnostic code (DC) of VA's Schedule for Rating 
Disabilities (the Schedule) that addresses limitation of 
motion of the cervical spine, if the objective evidence of 
record revealed that the limitation of motion was slight.  
That version of DC 5290 also provided for higher ratings of 
20 and 30 percent, respectively, if there was objective 
evidence of moderate or severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 
(DC) 5290 (2003).

Also prior to September 26, 2003, DC 5287 provided for 
ratings of 30 and 40 percent, respectively, for favorable or 
unfavorable ankylosis of the cervical spine.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code (DC) 5287 (2003).  
Additionally, if, prior to September 23, 2002, a service-
connected disability of the cervical spine were to be found 
to involve an intervertebral disc syndrome, ratings ranging 
between zero and 60 percent could be considered, under the 
provisions of DC 5293.

As indicated earlier, regulations addressing the rating of 
service-connected disabilities of the spine were amended in 
2002 and 2003.  The first regulatory change, which was made 
effective from September 23, 2002, affected only the rating 
criteria for intervertebral disc syndrome, to now essentially 
require that the evaluation be based on the frequency of any 
incapacitating episodes or on the combined neurologic and 
orthopedic disability.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002).

The second regulatory change, which affected the rating 
criteria addressing all diseases and injuries to the spine, 
to include intervertebral disc syndrome, was made effective 
from September 26, 2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 
2003); 69 Fed. Reg. 32449-32450 (June 10, 2004).  

In essence, this second set of rating criteria mandates that 
the ratings be assigned under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, is rated 100 
percent disabling.  A 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine, while a 30 percent disability rating is assigned for 
forward flexion of the cervical spine to 15 degrees or less, 
or for favorable ankylosis of the entire cervical spine.  A 
20 percent disability rating is assigned for forward flexion 
of the cervical spine to greater than 15 degrees, but not 
greater than 30 degrees, for combined range of motion of the 
cervical spine not greater than 170 degrees, or for muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 
5235-5243 (2004).

Any associated neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be evaluated 
separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 
5235-5243, Note (1) (2004).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, DCs 5235-5243, Note (2) (2004).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in above.  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (3) (2004).  

Each range of motion measurement should be rounded to the 
nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(4) (2004).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(5) (2004).

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524, 528 (1999) (citing 
Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 
86).

IV.  Legal analysis:

Because entitlement to compensation has already been 
established, and an increase in the disability rating is what 
is at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
Peyton, 1 Vet. App. 282.  Accordingly, while the Board has 
certainly considered the entire body of medical evidence 
produced during the pendency of this appeal (which includes 
the reports of the VA medical examinations that were 
conducted in May 1997 and May 2003), the Board has placed 
more probative value on the most recently produced medical 
evidence that is of record, namely that medical evidence that 
was produced in May 2003.

The record reveals that the flexion of the veteran's cervical 
spine was limited to 30 degrees in May 1997, and to 20 
degrees in May 2003.  Because the limitation of motion was 
accompanied by evidence of grimacing and pain, and resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that this loss of motion effectively represents (for purposes 
of the old rating criteria) severe impairment of the motion 
of the cervical spine, and that (for purposes of the newest 
rating criteria) it also more nearly approximates limitation 
of forward flexion to 15 degrees.  Thus, a rating of 30 
percent is warranted under the old (2003) version of DC 5290, 
as well as under the new (2004) version of the spine 
regulations.

Higher ratings are not warranted for the service-connected 
cervical spine disability under the old (2003) versions of 
DCs 5286 and 5287 because there is no evidence of cervical 
spine ankylosis.  

Additionally, the Board finds that the most probative 
evidence addressing the question of whether there is an 
intervertebral disc syndrome in this case (VA EMG and NCV 
reports of May 1998, the VA MRI report of August 2002, and 
the May 2003 VA neurological examination report), shows no 
such disability.  Accordingly, the Board is precluded from 
considering a grant of a higher rating on the basis of 
intervertebral disc syndrome under either version of the 
applicable regulations.

In granting a 30 percent rating for the service-connected 
cervical spine disability, on the basis of severe limitation 
of motion, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  However, those provisions are no 
longer applicable to this case insofar as the veteran does 
not have intervertebral disc disease, is receiving the 
maximum rating for limitation of motion absent intervertebral 
disc disease, and the next higher rating requires ankylosis.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Finally, the Board is of the opinion that there is no 
evidence that this case presents an exceptional or unusual 
disability picture, with related factors as marked 
interference with employment or frequent periods of 
hospitalization, which would warrant extraschedular 
consideration.  In particular, it is noted that the record 
does not objectively show that the service-connected cervical 
spine disability has interfered with her job, or that it has 
caused frequent periods of hospitalization.   Accordingly, 
the Board has determined that it is not necessary to refer 
this case to the Under Secretary for Benefits, or the 
Director of the Compensation and Pension Service, for 
extraschedular consideration of the veteran's claim for a 
higher rating.  See 38 C.F.R. § 3.321(b)(1).


ORDER

A 30 percent rating for the service-connected residuals of a 
cervical strain is granted, effective from the date of claim.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


